  Case 1:20-cv-00658-MN Document 10 Filed 09/24/20 Page 1 of 1 PageID #: 300




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 SISVEL INTERNATIONAL S.A.,
 3G LICENSING S.A., and SISVEL S.p.A.,

                 Plaintiffs,                          Civil Action No. 1:20-cv-00658-MN

                 v.                                       JURY TRIAL DEMANDED

 WIKO SAS and WIKO USA, INC.,

                 Defendants.


                MOTION AND ORDER FOR ADMISSION PRO HAC VICE

        Pursuant to Local Rule 83.5 and the attached Certification, counsel moves the admission

pro hac vice of Bradford A. Cangro to represent Defendants WIKO SAS and WIKO USA, Inc.

in the instant matter.

Dated: September 24, 2020                      MORGAN, LEWIS & BOCKIUS LLP

                                               /s/Amy M. Dudash
                                               Amy M. Dudash (#5741)
                                               1201 N. Market Street, Suite 2201
                                               Wilmington, DE 19801
                                               Tel: +1.302.574.3000
                                               amy.dudash@morganlewis.com

                                               Attorney for Defendants WIKO SAS and
                                               WIKO USA, Inc.


                               ORDER GRANTING MOTION
        IT IS HEREBY ORDERED counsel’s Motion for Admission Pro Hac Vice is granted.


Date:
                                            United States District Court Judge
